Powell, J.
1. In order that a defendant in error may assign error upon rulings made adversely to him pending the progress of the ease, he should file a cross-bill of exceptions. The proceeding authorized by the act of August 22, 1905 (Georgia Laws 1905, p. 84)¡ whereby the bill of exceptions may be amended in the interest of developing the whole truth of the ease, is in no sense a cross-bill of exceptions.
2. The questions asked by the trial judge of the plaintiff while he was on the stand as a witness were of such a nature as to intimate an opinion on the part of the judge as to the truth of a material disputed issue of fact in the ease. This is a violation of section 4334 of the Civil Code, and is reversible error. Sharpton v. State, 1 Ga. App. 542 (57 S. E. 929) ; Rouse v. State, 2 Ga. App. 184 (58 S. E. 416).

Judgment reversed.